Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2020 was filed before the mailing date of the Non-final rejection on 4/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 2/5/2020 have been approved by the examiner.

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ PLURALITY OF COOLING TUBES WITH COOLANT FOR A POWER CONVERSION PACKAGE ”.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-18 are rejected under 35 U.S.C. 102b as being clearly anticipated by Ikeda et al. (US 8,450,845).
 	With respect to Claims 1 and 2, Ikeda teaches a semiconductor element 20 and a lead frame 10g, 10p that is electrically connected to the semiconductor element 20.  A flow-passage formation body 40, 40a that forms a coolant passage in which a coolant flows (i.e. water).  An insulating portion 10ba that is arranged between the lead frame 10g, 10p and the flow-passage formation body 40, 40a to provide insulation between the lead frame and the flow-passage formation body.  A metal joining material 17 that joins the insulating portion 10ba and the flow-passage formation body 40, 40a.  A resin sealing portion 50 that seals the semiconductor element 20 and the lead frame, wherein the semiconductor element 20 and the lead frame are integrated with the flow-passage formation body 40, 40a to form a semiconductor sealing assembly by the resin sealing portion 50.  The flow-passage formation body includes a plurality of tube-shaped cooling tubes 40a that are arranged to be laminated in a direction that is orthogonal to a flow direction of the coolant.  The semiconductor cooling assembly includes at least a pair of cooling tubes 40a that are arranged opposite to each other in a lamination direction, and the resin sealing portion 50, the semiconductor element 20, and the lead frame that are 
 	With respect to Claim 3, Ikeda teaches wherein the plurality of cooling tubes comprises three or more cooling tubes that are arranged 5 to be laminated in the lamination direction.  A plurality of gap portions between the cooling tubes that are adjacent to each other in the lamination direction are provided in a plurality of positions in the lamination direction.  The semiconductor elements are arranged together with the lead frames in the gap portions in the plurality of positions; and  the three or more cooling tubes are integrated with the semiconductor elements and the lead frames in the gap portions by the resin sealing portion (see Figs. 1, 2A-2C, 7A-7C, 8-12, 14, and 15).
 	With respect to Claim 4, Ikeda teaches wherein the semiconductor cooling assembly includes a plurality of the semiconductor elements 20a, 20b that are arranged 
 	With respect to Claim 5, Ikeda teaches wherein at least two of the plurality of semiconductor elements in the semiconductor cooling assembly are an upper-arm semiconductor element and a lower-arm semiconductor element that are connected to each other in series (see Figs.2A-2C).
 	With respect to Claim 6, Ikeda teaches wherein the semiconductor cooling assembly includes a positive power terminal that is electrically connected to the upper-arm semiconductor element, and a negative power terminal that is electrically connected to the lower-arm semiconductor element, the positive power terminal and the negative power terminal being configured to protrude from the resin sealing portion in a same direction as each other and arranged to be adjacent to each other (see col. 10 lines 15-25 and col. 47-60).
 	With respect to Claim 7, Ikeda teaches wherein the positive power terminal and the negative power terminal are each formed into a plate shape, and the positive power terminal and the negative power terminal are arranged such that respective main surfaces oppose each other (see col. 10 lines 15-60).
 	With respect to Claims 8 and 15, Ikeda teaches wherein the flow-passage formation body includes a plurality of tube-shaped cooling tubes that are arranged to be laminated in a direction that is orthogonal to a flow direction of the coolant; and in at least one of the plurality of cooling tubes, the semiconductor elements are arranged on both cooling surfaces that are on opposite sides to each other in the lamination direction (see Figs. 1, 9-11, 14, and 15).

 	With respect to Claims 10 and 16, Ikeda teaches wherein the semiconductor cooling assembly includes a pair of cooling tubes that are arranged opposite to each other in the lamination direction; and in the pair of cooling tubes, the semiconductor element is arranged on only one surface in the lamination direction (see Figs. 1, 9-11, 14, and 15).
 	With respect to Claims 11 and 17, Ikeda teaches wherein the insulating portion includes a ceramic substrate and metal layers that are respectively formed on both main surfaces of the ceramic substrate 10A, 10B (see col. 6 lines 5-45).
 	With respect to Claim 12, Ikeda teaches wherein the metal layers are respectively formed on both main surfaces of the ceramic substrate in sections that exclude peripheral edge portions (see col. 6 lines 5-45).
  	With respect to Claims 13 and 18, Ikeda teaches wherein in the flow-passage formation body, the coolant flow passage is formed in a position that opposes a section to which the metal joining material is joined (see Figs. 1, 9-11, 14, and 15).
 	With respect to Claim 14, Ikeda teaches wherein the semiconductor cooling assembly includes a plurality of the semiconductor elements that are arranged side-by-side in a direction that is orthogonal to the lamination direction, between the pair of cooling tubes (see Figs. 2A).



Conclusion
8. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is
571 -273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.


AC/April 18, 2021							/Alonzo Chambliss/
Primary Examiner, Art Unit 2897